             Case:17-03158-swd         Doc #:41-3 Filed: 08/21/2020        Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN
IN RE:
         CRISTINA CASTRO                               HONORABLE SCOTT W. DALES
                                                       CASE NO. 17-03158-SWD
                                                       CHAPTER 13
                  DEBTOR.
_________________________________/
LYNN A. OSBORNE (P66545)
Attorney for Debtor
401 W. Ionia Street
Lansing, MI 48933
(517) 708-2992
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

 CERTIFICATE OF SERVICE OF MOTION OF HYUNDAI LEASE TITLING TRUST
 FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY AND FOR
               WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

        CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 21st day of August,
2020, a copy of the Motion of for Relief From the Automatic Stay and Co-Debtor Stay and for
Waiver of Provisions of FRBP 4001(a)(3), Brief in Support, Notice of Motion and this
Certificate of Service was served upon;

         Barbara P. Foley                                      Lynn A. Osborne
         Trustee                                               Attorney for Debtor
         P.O. Box 51109                                        401 W. Ionia Street
         Kalamazoo, MI 49005-1109                              Lansing, MI 48933


         electronically pursuant to the court notice of service, and
           Case:17-03158-swd       Doc #:41-3 Filed: 08/21/2020        Page 2 of 2




       Office of the U.S. Trustee                 Cristina Castro
       The Ledyard Building, 2nd Floor            207 W. Jackson St.
       125 Ottawa NW, Suite 202R                  Lansing, MI 48906
       Grand Rapids, MI 49503
                                                  Berin Castro-Montoya
                                                  207 W. Jackson St.
                                                  Lansing, MI 48906


by placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                           /s/ Craig S. Schoenherr, Sr.
                                           ________________________________
                                           CRAIG S. SCHOENHERR, SR. (P32245)
                                           Attorney for Creditor
                                           12900 Hall Road, Suite 350
                                           Sterling Heights, MI 48313-1151
                                           (586) 726-1000
                                           ecf@orlaw.com
